DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 February 2021 have been fully considered but they are not persuasive.
In the response dated 11 February 2021, applicant provides amendments to independent claim 1 including “curved ramp function…..and curves in a longitudinal direction of the elongate member” and asserts that HAGIWARA does not teach this limitation.  
In the Office Action “Final Rejection” dated 18 December 2020, Examiner explains in ¶10-¶13 that HAGIWARA doesn’t explicitly disclose the “arcuate ramp function” as claimed, but that SUGIYAMA is relied upon for teaching the shape of the ramp function.  SUGIYAMA, Figure 6 teaches the formation of a rack (5) with a back surface (13) that is curved/arcuate in a longitudinal direction.  Figure 9 teaches the mold (12) has an arcuate depression (11) to form this shape on the lower side of the mold.  Thus, even if the claim amendments were entered at this time, the amendment would not overcome the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 February 2021